DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/28/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soman et al(US 2019/0005267).

Claim 2: Soman disclose installer object is a downloaded or downloadable Internet file in (fig.1; page 1[0015]).
Claim 3: Soman disclose analyze a visited Internet site to determine whether it contains a downloadable file in (page 2[0021]).
Claim 4: Soman disclose determine that the visited Internet site contains a downloadable file, and to determine a most likely download target in (page 2[0021]).
Claim 6: Soman disclose determine that the visited Internet site contains no downloadable file, and that there is no likely download target in (page 5[0046]).
Claim 7: Soman disclose instructions are to query the remote service for the most likely download target in (page 6[0048]).
Claim 9: Soman disclose installer object is an installation script in (page 3[0029]).
Claim 10: Soman disclose installer object is an installation archive in (fi.3).
Claim 11: Soman disclose remote service is a cloud service in (fig.1, #112).   
Claim 12: Soman disclose remote service is a global threat intelligence store in (page 2[000021-22]).
.
	Allowable Subject Matter
Claims 8,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOSUK SONG/Primary Examiner, Art Unit 2435